UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended December 31, 2007 or ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File No. 0-13150 CONCURRENT COMPUTER CORPORATION (Exact name of registrant as specified in its charter) Delaware 04-2735766 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4375 River Green Parkway, Suite 100, Duluth, GA30096 (Address of principal executive offices) (Zip Code) Telephone: (678) 258-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨ Accelerated Filer x Non-Accelerated Filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Number of shares of the Registrant's Common Stock, par value $0.01 per share, outstanding as of January 28, 2008 was 83,056,000. Concurrent Computer Corporation Form 10-Q For the Three Months Ended December 31, 2007 Table of Contents Page Part I – Financial Information Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II – Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 4. Submission ofMatters to a Vote of Security Holders 26 Item 6. Exhibits 26 EX-31.1 SECTION EX-31.2 SECTION EX-32.1 SECTION EX-32.2 SECTION 1 Table of Contents Part I Financial Information Item 1. Condensed Consolidated Financial Statements Concurrent Computer Corporation Condensed Consolidated Balance Sheets (Dollars in thousands) December 31, June 30, 2007 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 23,058 $ 20,416 Accounts receivable, less allowance for doubtful accounts of $94 at December 31, 2007 and $96 at June 30, 2007 14,975 20,987 Inventories, net 2,815 3,457 Prepaid expenses and other current assets 1,001 934 Total current assets 41,849 45,794 Property, plant and equipment, net 3,593 4,303 Intangible - purchased technology, net 4,539 4,996 Intangible - customer relationships and trademark, net 2,616 2,703 Goodwill 15,560 15,560 Other long-term assets, net 755 777 Total assets $ 68,912 $ 74,133 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 10,343 $ 15,566 Deferred revenue 6,371 7,996 Total current liabilities 16,714 23,562 Long-term liabilities: Deferred revenue 954 1,053 Revolving bank line of credit 686 1,077 Pension liability 1,335 1,190 Other 1,065 656 Total liabilities 20,754 27,538 Commitments and contingencies (Note 14) Stockholders' equity: Shares of common stock, par value $.01; 100,000,000 authorized; 83,055,884 and 82,940,528 issued and outstanding at December 31, 2007 and June 30, 2007, respectively 831 829 Capital in excess of par value 203,304 202,819 Accumulated deficit (157,072 ) (157,971 ) Treasury stock, at cost; 0 shares and 1,845 at December 31, 2007 and June 30, 2007, respectively - (3 ) Accumulated other comprehensive income 1,095 921 Total stockholders' equity 48,158 46,595 Total liabilities and stockholders' equity $ 68,912 $ 74,133 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 Table of Contents Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 Revenues: Product $ 9,964 $ 11,685 $ 19,732 $ 21,017 Service 7,614 5,449 14,101 10,898 Total revenues 17,578 17,134 33,833 31,915 Cost of sales: Product 5,309 6,998 10,362 12,186 Service 2,810 2,721 5,457 5,360 Total cost of sales 8,119 9,719 15,819 17,546 Gross margin 9,459 7,415 18,014 14,369 Operating expenses: Sales and marketing 3,721 4,133 7,514 8,446 Research and development 4,019 4,107 8,231 8,759 General and administrative 2,566 2,502 4,913 5,245 Total operating expenses $ 10,306 10,742 20,658 22,450 Operating loss (847 ) (3,327 ) (2,644 ) (8,081 ) Gain on arbitration settlement, net - - 1,900 - Recovery of minority investment, net - - 1,415 - Interest income 246 84 472 193 Interest expense (36 ) (177 ) (72 ) (251 ) Other income (expense) (11 ) (178 ) 79 (93 ) Income (loss) before income taxes (648 ) (3,598 ) 1,150 (8,232 ) Provision (benefit) for income taxes 121 (67 ) 175 151 Net income (loss) $ (769 ) $ (3,531 ) $ 975 $ (8,383 ) Net income (loss) per share Basic $ (0.01 ) $ (0.05 ) $ 0.01 $ (0.12 ) Diluted $ (0.01 ) $ (0.05 ) $ 0.01 $ (0.12 ) The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Concurrent Computer Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six Months Ended December 31, 2007 2006 OPERATING ACTIVITIES Net income (loss) $ 975 $ (8,383 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 2,154 2,744 Share-based compensation 500 482 Recovery of minority investment, net (1,415 ) - Other non-cash expenses (38 ) 42 Changes in operating assets and liabilities: Accounts receivable 6,012 742 Inventories 584 412 Prepaid expenses and other current assets (67 ) (270 ) Other long-term assets 22 202 Accounts payable and accrued expenses (5,223 ) 506 Deferred revenue (1,724 ) (1,064 ) Other long-term liabilities 426 145 Total adjustments to net income (loss) 1,231 3,941 Net cash provided by (used in) operating activities 2,206 (4,442 ) INVESTING ACTIVITIES Capital expenditures (842 ) (1,478 ) Recovery of minority investment, net 1,415 - Net cash provided by (used in) investing activities 573 (1,478 ) FINANCING ACTIVITIES Proceeds from revolving bank line of credit - 1,077 Repayment of revolving bank line of credit (391 ) - Repayment of note payable to bank - (1,583 ) Proceeds from short-term note payable - 690 Repayment of short term note payable - (409 ) Sale (purchase) of treasury stock, net (10 ) (19 ) Proceeds from sale and issuance of common stock - 5 Net cash used in financing activities (401 ) (239 ) Effect of exchange rates on cash and cash equivalents 264 71 Increase (decrease) in cash and cash equivalents 2,642 (6,088 ) Cash and cash equivalents at beginning of period 20,416 14,423 Cash and cash equivalents at end of period $ 23,058 $ 8,335 Cash paid during the period for: Interest $ 34 $ 122 Income taxes (net of refunds) $ 128 $ 13 The accompanying notes are an integral part of the condensed consolidated financial statements 4 Table of Contents Concurrent Computer Corporation Notes to Condensed Consolidated Financial Statements 1. Overview of Business and Basis of Presentation Concurrent Computer Corporation (“Concurrent”) is a supplier of high-performance computer systems, software and services.The computer systems and software fall under two product lines: on-demand and real-time. Concurrent’s on-demand product line provides on-demand systems consisting of hardware and software that provide monitoring and operations management for on-demand TV and integration services, primarily to residential broadband companies that have upgraded their networks to support interactive, digital services. Concurrent’s real-time product line provides high-performance, real-time operating systems and development tools to commercial and government customers for use with a wide range of applications that benefit from guaranteed, instantaneous response and repeatability. Concurrent provides sales and support from offices and subsidiaries throughout North America, Europe, Asia, and Australia. The condensed consolidated financial statements of Concurrent are unaudited and reflect all adjustments (consisting of only normal recurring adjustments) necessary for a fair statement of Concurrent’s financial position, results of operations and cash flows at the dates and for the periods indicated.These financial statements should be read in conjunction with Concurrent’s Annual Report on Form 10-K for the year ended June 30, 2007.There have been no changes to Concurrent’s Significant Accounting Policies as disclosed in Note 2 of the consolidated financial statements included in Concurrent’s Annual Report on Form 10-K for the year ended June 30, 2007, except as disclosed under the caption, Income Taxes, below.The results reported in these condensed consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income Taxes In June, 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No.48,“Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109, Accounting for Income Taxes” (“FIN 48”), to create a single model to address accounting for uncertainty in tax positions.FIN 48 clarifies the accounting for income taxes, by prescribing a minimum recognition threshold that a tax position is required to meet before being recognized in the financial statements.Additionally, FIN 48 provides guidance on the derecognition, measurement, classification, interest and penalties, accounting in interim periods and disclosure requirements for uncertain tax positions.FIN 48 is effective for fiscal years beginning after December 15, 2006.Concurrent adopted FIN 48 as of July 1, 2007, as required.As of July 1, 2007, Concurrent did not recognize an increase or decrease in the liability for unrecognized tax benefits, but did recognize an additional $76,000 of accrued interest and penalties related to previously recorded liabilities for unrecognized tax benefits.The interest and penalties recognized upon adoption of FIN 48 were accounted for as a reduction to Concurrent’s Accumulated Deficit as of July 1, 2007.At
